People v Moore (2020 NY Slip Op 00090)





People v Moore


2020 NY Slip Op 00090


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

2353/15 10713A 1504/16 10713

[*1] The People of the State of New York, Respondent,
vJarel Moore, also known as Malik Moore, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered November 30, 2016, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of three years, and judgment, same court (Neil E. Ross, J.) rendered February 6, 2017, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a concurrent term of six years, unanimously affirmed.
Defendant's argument that his pleas should be vacated in the event this Court reverses a separate conviction has been rendered academic by our affirmance of that conviction (171 AD3d 406 [1st Dept 2019], lv denied 33 NY3d 1071 [2019]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK